 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL RAGAN,                                       No. 2: 18-cv-0410 JAM KJN P
12                        Petitioner,
13            v.                                          ORDER
14    RICHARDSON,
15                        Respondent.
16

17           Petitioner is a state prisoner, proceeding without counsel. Pending before the court is

18   petitioner’s motion to stay this action in order to exhaust an additional claim. (ECF No. 17.)

19   Petitioner’s motion to stay is submitted for decision.

20           Petitioner is not required to await resolution of his motion to stay before returning to state

21   court to properly exhaust his state court remedies. In the event that petitioner exhausts his claim

22   in the California Supreme Court prior to this court’s resolution of his request for a stay, petitioner

23   is advised to file a notice of exhaustion in this court.

24           IT IS SO ORDERED.

25   Dated: November 8, 2019

26
27
     Rag410.ord
28
                                                          1
